Maxwell, C. J.
This action was brought by the defendant in error against Gage county for salary as deputy sheriff from September 7, 1892, to July 7, 1893, a period of ten months, at $75 per month. The claim was rejected by the county board, but on appeal to the district court was allowed and judgment rendered accordingly. The right of defendant in error to recover depends upon the construction given to section 3043, Cobbey’s Statutes. It is there provided that the officer “ may retain such amount as may be necessary to pay *169the salaries of such deputies or assistants as the same shall be fixed by the board; but in no instance shall such officers receive .more than the fees by them respectively and actually collected, nor shall any money be retained for deputy service unless the same be actually paid to such deputy for his services.” Under this statute the principal is to pay the salary of the deputy. He collects the fees pertaining to his office, and is authorized to retain a certain amount in payment of his own salary, a certain other amount for the payment of the salary of each of his deputies, and the surplus, if any there be, is to be paid into the county treasury. The county is not liable to the deputy for his salary. The judgment of the district court is reversed and the order of the county board rejecting the claim
Affirmed.